Citation Nr: 0708352	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a lung disorder, to 
include shortness of breath.  

3.  Entitlement to service connection for a left thumbnail 
disability.  

4.  Entitlement to a higher initial evaluation for 
degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling. 

5.  Entitlement to a higher initial evaluation for residuals 
of a right ulnar styloid fracture, evaluated as 10 percent 
disabling from November 8, 2002, and noncompensable prior to 
that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for degenerative disc disease, L5-S1, 
evaluated as 20 percent disabling, and for residuals of a 
right ulnar styloid fracture, evaluated as noncompensable.  
Both grants of service connection were effective in January 
2001.  This rating decision also denied service connection 
for nasal turbinectomy and adenoidectomy, to include nasal 
obstruction and nasal congestion, lung disorder with 
shortness of breath, a right knee disability, a left 
thumbnail problem, and bilateral ear infections.  

An October 2003 rating decision, in pertinent part, granted 
an increased evaluation of 10 percent for residuals of the 
right ulnar styloid fracture, effective in November 2002.  A 
January 2004 rating decision, in pertinent part, continued 
the 20 percent evaluation of degenerative disc disease, L5-
S1.  

In April 2004 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.    

An April 2006 rating decision granted service connection for 
status post nasal turbinectomy with adenoidectomy with 
residual rhinosinusitis and bilateral ear infections, with a 
10 percent evaluation effective in January 2001, and a 
noncompensable evaluation assigned from November 2002.  This 
rating decision also granted service connection for right 
hemi diaphragm elevation, evaluated as noncompensable, 
effective in January 2001.  

This rating decision constitutes a full grant of the benefit 
sought on appeal in regard to the veteran's claims of 
entitlement to service connection for nasal turbinectomy and 
adenoidectomy and bilateral ear infections.  Although the 
bilateral ear infections were included with the disability of 
status post turbinectomy with adenoidectomy on the rating 
sheet, rather than being listed as a separate disability, 
service connection has, nevertheless, been established.  
Therefore, these issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

At the April 2004 Travel Board hearing the veteran reported 
that he had received VA treatment for his right knee since 
separation from service.  He indicated that he received 
treatment at the VA facility in Seattle.  However, no VA 
outpatient treatment records have been associated with the 
claims file.  As any records regarding right knee treatment 
are potentially pertinent to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also in regard to his right knee disability, the veteran 
reported at the Travel Board hearing that, while he had 
submitted treatment records from his private physician up to 
a certain date, he had seen this physician a number of times 
since that date.  The claims file includes private treatment 
records from January to November 2002.  VA has a duty to 
obtain relevant records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Although the veteran has submitted records of private 
treatment, VA should attempt to obtain any outstanding 
records, specifically since November 2002.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

November 2001 VA examination included diagnoses of mild right 
knee strain and left thumbnail dystrophy with onychomycosis, 
however, there was no opinion as to etiology of these 
conditions.  The veteran underwent VA examination to evaluate 
his right knee and lung conditions in December 2005, however, 
the examiner indicated that he was unable to render a 
diagnosis in regard to the right knee as the veteran's 
symptoms were suggestive of a possible meniscus tear, which 
might not be evident on exam or plain X-ray.  The examiner 
recommended a right knee MRI.  

The examiner was also unable to render a diagnosis in regard 
to the claimed lung disorder with shortness of breath because 
it was unclear whether the veteran's hemidiaphragm elevation 
was significant or whether he had reactive airway disease, 
which was not evident on simple spirometry.  The examiner 
recommended that the veteran undergo a Mecholyl challenge 
pulmonary function test to evaluate the possibility of 
reactive airway disease. Thus, the medical evidence of record 
includes findings of, or findings suggestive of, with further 
recommended testing, right knee, lung, and left thumbnail 
disabilities.  

In his November 2002 notice of disagreement (NOD), the 
veteran reported a continuity of symptomatology of the right 
knee, lung, and left thumbnail conditions since service.  
Such report can satisfy the requirement for evidence that the 
claimed disabilities may be related to service.  McLendon v. 
Nicholson, at 83.  

Although the veteran was afforded a VA examination to 
evaluate these disabilities in November 2001, this 
examination did not include any etiological opinions.  In 
addition, while the right knee and lung disabilities were 
evaluated at VA examination in December 2005, not all of the 
recommended testing to render diagnoses and determine whether 
the veteran had a current right knee disability, specifically 
a torn meniscus, and a current lung disability, namely 
reactive airway disease was accomplished.  The Board notes 
that the service medical records include a finding of chronic 
upper airway disease in July 2000. 

In addition, the December 2005 VA examiner only reviewed some 
of the records in the claims file.  As such, VA examinations 
are needed so that a medical professional can review the 
record and provide a competent opinion as to whether the 
veteran has any current disabling right knee condition, lung 
condition, and left thumbnail condition, and, if so, whether 
any of those disabilities are related to service.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that 
the veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence).  

Finally, as discussed above, the December 2001 rating 
decision granted service connection for degenerative disc 
disease, L5-S1 and residuals of a right ulnar styloid 
fracture.  In November 2002 the veteran filed an NOD with the 
initial evaluations assigned for these disabilities.  

By filing an NOD, the veteran has initiated appellate review 
of the issues of entitlement to higher initial evaluations 
for degenerative disc disease, L5-S1 and residuals of a right 
ulnar styloid fracture.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue a statement of the 
case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  38 C.F.R. §§ 19.26, 19.29.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
pertinent to the claims on appeal, 
specifically from the Seattle VA Medical 
Center.  

2.  Request all records of treatment 
pertinent to the claims on appeal from 
the veteran's private physician, Dr. 
Gerbino, since November 2002.  

3. Schedule the veteran for VA 
examinations for the claimed right knee, 
lung, and left thumb disabilities.  The 
examiner(s) should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has a current 
disability in regard to each of these 
claimed conditions, to include a torn 
meniscus and reactive airway disease, 
and, if so, whether it is at least as 
likely as not (50 percent probability or 
more) that such disability began in 
service or is otherwise the result of a 
disease or injury in service.  

All necessary tests and studies should be 
accomplished.  The examiner(s) should 
offer a complete rationale for all 
opinions given.  

3.  After ensuring the development is 
complete, re-adjudicate the claims on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case before returning the claims to the 
Board, if otherwise in order.

4.  Issue a statement of the case (SOC) 
addressing the issues of entitlement to 
higher initial evaluations for 
degenerative disc disease, L5-S1, 
evaluated as 20 percent disabling, and 
for residuals of a right ulnar styloid 
fracture, evaluated as 10 percent 
disabling in November 2001, and 
noncompensable prior to that date.  These 
issues should be returned to the Board 
for further consideration only if the 
veteran perfects the appeal by submitting 
a sufficient substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



